UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

SHANE N. METZINGER,

                           Plaintiff,

v.                                                     1:18-CV-1465
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    JEANNE MURRAY, ESQ.
 Counsel for Plaintiff                                 KENNETH HILLER, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            DENNIS CANNING, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               ELLIE DOROTHY, ESQ.
 Counsel for Defendant                                 SERGEI ADEN, ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 14.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
       A.     Factual Background

       Plaintiff was born in 1993. (T. 74.) He completed high school. (T. 188.)

Generally, Plaintiff’s alleged disability consists of post-traumatic stress disorder

(“PTSD”), anxiety, and depression. (T. 187.) His alleged disability onset date is July

17, 2014. (T. 74.)

       B.     Procedural History

       On July 17, 2015, Plaintiff applied for Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act. (T. 74.) Plaintiff’s application was initially

denied, after which he timely requested a hearing before an Administrative Law Judge

(“the ALJ”). On November 7, 2017, Plaintiff appeared before the ALJ, Michael Carr. (T.

31-73.) On February 9, 2018, ALJ Carr issued a written decision finding Plaintiff not

disabled under the Social Security Act. (T. 7-11.) On October 19, 2018, the Appeals

Council (“AC”) denied Plaintiff’s request for review, rendering the ALJ’s decision the

final decision of the Commissioner. (T. 1-6.) Thereafter, Plaintiff timely sought judicial

review in this Court.

       C.     The ALJ’s Decision

       Generally, in his decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 17-26.) First, the ALJ found Plaintiff had not engaged in

substantial gainful activity since July 17, 2015. (T. 17.) Second, the ALJ found Plaintiff

had the severe impairments of: psychotic disorder, not otherwise specified (NOS), panic

disorder with agoraphobia, polysubstance abuse, major depressive disorder, anxiety

disorder and mood disorder. (Id.) Third, the ALJ found Plaintiff did not have an

impairment that meets or medically equals one of the listed impairments located in 20



                                              2
C.F.R. Part 404, Subpart P, Appendix. 1. (T. 18.) Fourth, the ALJ found Plaintiff had

the residual functional capacity (“RFC”) to perform a full range of work at all exertional

levels, but with the following non-exertional limitations:

       he can perform simple, routine and repetitive tasks and make simple work-
       related decisions. He requires a work environment where change is
       minimal. He cannot engage in tandem work. He can toleration occasional
       contact with supervisors and coworkers, but must have no contact with the
       general public.

(T. 19.) Fifth, the ALJ determined Plaintiff had no past relevant work; however, there

were jobs that existed in significant numbers in the national economy Plaintiff could

perform. (T. 125.)

II.    THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

       A.     Plaintiff’s Arguments

       Plaintiff makes three separate arguments in support of his motion for judgment

on the pleadings. First, Plaintiff argues the ALJ failed to develop the record. (Dkt No. 9

at 14-19.) Second, Plaintiff argues the ALJ failed to properly weigh the opinion of

Plaintiff’s mental health counselor, Betsy Richards, LCSW. (Id. at 19-23.) Third, and

lastly, Plaintiff argues the ALJ mischaracterized the evidence in assessing Plaintiff’s

subjective complaints. (Id. at 23-27.) Plaintiff also filed a reply in which he reiterated

his original arguments. (Dkt. No. 13.)

       B.     Defendant’s Arguments

       In response, Defendant makes three arguments. First, Defendant argues the

ALJ properly developed the record. (Dkt. No. 12 at 14-16.) Second, Defendant argues

the ALJ properly considered Plaintiff’s subjective complaints. (Id. at 17-20.) Third, and




                                              3
lastly, Defendant argues the ALJ properly considered the opinions of the record. (Id. at

20-25.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both



                                             4
sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

416.920. The Supreme Court has recognized the validity of this sequential evaluation

process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a ‘residual
       functional capacity’ assessment, whether the claimant can perform any of
       his or her past relevant work despite the impairment; and (5) whether there
       are significant numbers of jobs in the national economy that the claimant
       can perform given the claimant's residual functional capacity, age,
       education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.    ANALYSIS


                                             5
        A. Duty to Develop the Record

        It is well-established Second Circuit law that “the ALJ, unlike a judge in a trial,

must himself affirmatively develop the record in light of the essentially non-adversarial

nature of a benefits proceeding.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996)

(internal quotation and citations omitted). The ALJ must fulfill this duty “even when the

claimant is represented by counsel.” Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996).

        To discharge the duty, the ALJ will develop a complete medical history “for at

least the 12 months preceding the month in which [Plaintiff] file[s] [his] application.” 20

C.F.R. § 416.912(d)1. An ALJ will “make every reasonable effort to help [the plaintiff]

get medical reports from [his] own medical sources.” Id. Every reasonable effort is

defined in the regulations as “an initial request for evidence from [the] medical source

and, at any time between 10 and 20 calendar days after the initial request, if the

evidence has not been received, [the ALJ] will make one followup request to obtain the

medical evidence necessary to make a determination.” Id. § 416.912(d)(1).

        Although the ALJ has a duty to develop the record, ultimately it is the plaintiff’s

burden to “prove to [the Social Security Administration] that [he is] blind or disabled.” 20

C.F.R. § 416.912(a). In adhering to this responsibility, the plaintiff must “inform [the

Administration] about or submit all evidence known to [him] that relates to whether or

not [he is] blind or disabled.” Id. Furthermore, if there are no “obvious gaps” in the

administrative record, the ALJ “is under no obligation to seek additional information in




         1        Effective March 27, 2017, many of the regulations cited herein have been amended, as
have Social Security Rulings (“SSRs”). Nonetheless, because Plaintiff’s social security application was
filed before the new regulations and SSRs went into effect, the court reviews the ALJ's decision under the
earlier regulations and SSRs.


                                                    6
advance of rejecting a benefits claim.” Rosa v. Callahan, 168 F.3d 72, 79 n. 5 (2d Cir.

1999); Petrie v. Astrue, 412 F. App'x 401, 406 (2d Cir. 2011) (ALJ under no obligation to

seek additional information from treating source where there were no gaps or

deficiencies in the record).

       With this context in mind, two issues arise when the duty to develop the record is

challenged: (1) whether there was an “obvious gap” in the record that should have

prompted the ALJ to seek additional information, Rosa, 168 F.3d at 79 n. 5; and (2)

whether the ALJ fulfilled his duty by making “every reasonable effort” to fill that gap

under 20 C.F.R. §§ 404.1512(d)(1), 416.912(d)(1). Blackman v. Berryhill, No. 1:16-CV-

00869, 2018 WL 3372963, at *3 (W.D.N.Y. July 11, 2018).

       Plaintiff argues the ALJ failed to adequately develop the record by not obtaining

mental health treatment records from Michael Cline with Brightside Counseling and from

Family Counseling Associates. (Dkt. No. 9 at 14.) Plaintiff asserts the ALJ failed in his

duty to develop the record because he was “put on notice” that these records were

outstanding, Plaintiff was having difficulty obtaining the records, and there was “no

indication that the ALJ made any attempts to obtain these records.” (Id. at 14-19.)

       Contrary to Plaintiff’s assertion, the record clearly indicates the Agency

attempted to obtain records pursuant to its obligation under the regulations. The

Agency requested records from Family Counseling Associates on July 31, 2015, and

again on August 10, 2015. (T. 77.) The Agency requested records from Brightside

Counseling on September 23, 2015, and again on October 3, 2015. (Id.) The record

indicates that neither facility returned records. (T. 72, 77.) Therefore, under 20 C.F.R.




                                             7
§ 416.912(d) the Agency fulfilled its duty to develop a complete medical history “for at

least 12 months preceding the month” in which Plaintiff filed his application.

        On October 7, 2017, Plaintiff, through counsel, informed the ALJ he was still

seeking medical records from Buffalo General Medical Center and Family Counseling

Associates. (T. 230.) In a letter dated October 16, 2017, Buffalo General Hospital

indicated that they had no records for Plaintiff between 2013 and 2017. (T. 328.) At the

hearing on November 7, 2017, Plaintiff’s counsel advised the ALJ he would obtain

additional records from Buffalo General Medical Center and Family Counseling. (T. 35.)

On November 7, 2017, Plaintiff submitted a medical source statement completed by Ms.

Richards with Family Counseling Associates; however, there were no treatment

notations. (T. 321-327.) On November 21, 2017, Plaintiff’s counsel requested that the

record be held open for two weeks to obtain records from “Dr. Michael Cline.” (T. 232.)2

On December 5, 2017, December 19, 2017 and January 2, 2018, Plaintiff’s counsel

again requested that the record be held open for two weeks to obtain records from Mr.

Cline. (T. 233, 234, 235.) On January 17, 2018, Plaintiff requested the record be held

open for two weeks to obtain records from Buffalo General Medical Center, Mr. Cline,

and Family Counseling Associates. (T. 236.) The ALJ issued a written decision on

February 14, 2018. (T. 26.) No additional records were submitted to the ALJ, the AC,

or this court.

            Overall, the ALJ reasonably fulfilled his obligation to develop the record. First,

Plaintiff filed his application in 2015 (T. 74) and the ALJ developed Plaintiff’s record for



        2
                   According to NYSED Office of the Professions, Michael Cline is a nurse practitioner in psychiatry
licensed to practice in New York State.
http://www.nysed.gov/coms/op001/opsc2a?profcd=40&plicno=400736&namechk=CLI (last visited Dec. 16, 2019).

                                                         8
“at least the 12 months preceding the month in which [he] file[d] his application.” 20

C.F.R. § 416.912. The ALJ requested records from the sources provided to the

Administration and further, Plaintiff was represented by counsel at all stages of his

application.

       Second, the ALJ made “every reasonable effort to help [Plaintiff] get medical

evidence from [his] medical sources and entities.” 20 C.F.R. § 416.912. The ALJ held

the record open three months after the hearing to allow Plaintiff, through counsel, to

obtain additional treatment records. As outlined above, Plaintiff submitted additional

records after the hearing which the ALJ considered in his determination. Although the

additional records did not contain treatment notations from Mr. Cline, Plaintiff did not

provide any further comment or request additional assistance from the ALJ; therefore, “it

can be presumed that [Plaintiff] felt the records were complete.” Babcock v. Comm'r of

Soc. Sec., No. 17-CV-6484, 2019 WL 1649347, at *6 (W.D.N.Y. Apr. 17, 2019); Myers

ex rel. C.N. v. Astrue, 993 F. Supp. 2d 156, 163 (N.D.N.Y. 2012) (“Plaintiff cannot

simply identify arguable gaps in the administrative record and claim that such gaps are

a per se basis for remand [where as here] Plaintiff, through counsel, requested and

received additional time to obtain the evidence in question and then failed to produce it

without asking for more time or for issuance of a subpoena [and] Plaintiff's counsel

submitted additional evidence following the hearing [ . . .] which could have led the ALJ

reasonably to conclude that no further records were available or forthcoming.”). An ALJ

should not be faulted for failing to develop the record, where, as here, the ALJ

developed the record pursuant to the regulations, kept the record open for additional




                                             9
records, received additional records, and no further assistance was requested from

Plaintiff.

        Lastly, the ALJ was not required to develop the record any further because the

evidence presented was “adequate for [the ALJ] to make a determination as to

disability.” Janes v. Berryhill, 710 F. App’x 33 (2d Cir. 2018) (citing Perez v. Chater, 77

F.3d 41, 48 (2d Cir. 1996). Here the record contained treatment notations, medical

source statements, a consultative examination and opinion, and hearing testimony.

        B.     Subjective Complaints

        The ALJ must employ a two-step analysis to evaluate a plaintiff’s reported

symptoms. See 20 C.F.R. § 416.929; SSR 16-3p. First, the ALJ must determine

whether, based on the objective medical evidence, a plaintiff’s medical impairments

“could reasonably be expected to produce the pain or other symptoms alleged.” Id. §

416.929(a). Second, if the medical evidence establishes the existence of such

impairments, the ALJ must evaluate the intensity, persistence, and limiting effects of

those symptoms to determine the extent to which the symptoms limit the plaintiff’s ability

to do work. See id.

        At this second step, the ALJ must consider: (1) the plaintiff’s daily activities; (2)

the location, duration, frequency, and intensity of the claimant's pain or other symptoms;

(3) precipitating and aggravating factors; (4) the type, dosage, effectiveness, and side

effects of any medication the claimant takes or has taken to relieve his pain or other

symptoms; (5) other treatment the plaintiff receives or has received to relieve his pain or

other symptoms; (6) any measures that the plaintiff takes or has taken to relieve his

pain or other symptoms; and (7) any other factors concerning plaintiff’s functional



                                               10
limitations and restrictions due to his pain or other symptoms. 20 C.F.R. §

416.929(c)(3)(i)-(vii).

       Here, the ALJ concluded Plaintiff’s medically determinable impairments could

reasonably be expected to cause his alleged symptoms; however, Plaintiff’s statements

concerning the intensity, persistence and limiting effect of those symptoms were not

entirely consistent with the medical evidence and other evidence in the record “for the

reasons explained in this decision.” (T. 20.)

       Plaintiff asserts the ALJ “overstated and mischaracterized Plaintiff’s ability to

socialize and perform activities of daily living despite his very limiting mental health

conditions.” (Dkt. No. 9 at 23.) Plaintiff further asserts that his limited activities “no way

equate to full-time, consistent work.” (Id. at 26.)

       First, a review of the record and the ALJ’s decision undermine Plaintiff’s

argument that the ALJ overstated and mischaracterized Plaintiff’s activities. The ALJ

accurately summarized Plaintiff’s hearing testimony. (T. 20, 22, 24.) Second, the ALJ

did not conclude Plaintiff’s limited ability to undertake normal daily activities

demonstrated his ability to work, rather, the ALJ properly discounted Plaintiff’s testimony

regarding his symptoms to the extent that they were inconsistent with other evidence.

In assessing Plaintiff’s subjective complaints, the ALJ also noted objective medical

observations, treatment Plaintiff received for his mental health impairments, medication

Plaintiff utilized, and opinion evidence. (T. 20-24.)

       Overall, the ALJ did not mischaracterize or overstate Plaintiff’s activities. The

ALJ properly considered Plaintiff’s activities as one factor in his overall assessment of

Plaintiff’s subjective complaints. Further, the ALJ did not conclude Plaintiff could



                                              11
perform the mental demands of work based solely on Plaintiff’s reported limited

activities. As outlined further herein, the ALJ properly relied on medical opinion

evidence, together with other evidence in the record, in formulating Plaintiff’s mental

RFC. Therefore, the ALJ did not err in his assessment of Plaintiff’s subjective

complaints.

       C.     RFC and Opinions

       The RFC is an assessment of “the most [Plaintiff] can still do despite [his or her]

limitations.” 20 C.F.R. § 416.945(a)(1). The ALJ is responsible for assessing Plaintiff’s

RFC based on a review of relevant medical and non-medical evidence, including any

statement about what Plaintiff can still do, provided by any medical sources. Id. §§

416.927(d), 416.945(a)(3), 416.946(c). The relevant factors considered in determining

what weight to afford an opinion include the length, nature and extent of the treatment

relationship, relevant evidence which supports the opinion, the consistency of the

opinion with the record as a whole, and the specialization (if any) of the opinion’s

source. Id. § 416.927(c)(1)-(6). Although the ALJ has the responsibility to determine

the RFC based on all the evidence in the record, the burden is on Plaintiff to

demonstrate functional limitations that preclude any substantial gainful activity. Id. §§

416.912(c), 416.927(e)(2), 416.945(a), 416.946(c).

       On October 30, 2017, Ms. Richards completed a “Physical Treating Medical

Source Statement” form. (T. 322-326.) Ms. Richards indicated Plaintiff had “severe

anxiety in most social settings.” (T. 322.) She indicated Plaintiff’s symptoms were

severe enough to “constantly” interfere with attention and concentration needed to

perform even simple work. (T. 323.) She indicated Plaintiff was incapable of even low



                                            12
stress jobs. (Id.) She indicated Plaintiff would need to shift positions at will “due to

anxiety.” (T. 324.) She indicated Plaintiff would “frequently” take unscheduled breaks.

(Id.) She wrote that Plaintiff’s anxiety symptoms “increase significantly when forced to

have to function outside of the home environment.” (T. 327.) She opined Plaintiff was

“incapable of being able to function in any work environment.” (Id.)

       The ALJ afforded Ms. Richards’s statement “little weight.” (T. 23.) The ALJ

reasoned the social limitations provided were inconsistent with Plaintiff’s testimony and

objective mental status examinations which revealed “greater social contacts than what

was purported.” (Id.) The ALJ also noted Ms. Richards was not an acceptable medical

source. (Id.)

       Plaintiff argues the ALJ failed to properly evaluate Ms. Richards’s statement

because he “simply discounted it because she was not an acceptable medical source

and because Plaintiff’s testimony and mental status examinations were ‘inconsistent,’

though the ALJ failed to cite to specific instances of inconsistencies.” (Dkt. No. 9 at 22.)

Plaintiff also asserts the ALJ could not properly evaluation her statement because the

record was not complete. (Id.)

       As noted by the ALJ, Ms. Richards is not an acceptable medical source. There

are five categories of “acceptable medical sources.” 20 C.F.R. § 416.913(a). Licensed

social workers are not listed as an acceptable medical source. See id. Thus, a licensed

social worker cannot be a treating medical source and cannot give “medical opinions.”

Wider v. Colvin, 245 F.Supp.3d 381, 389 (E.D.N.Y. 2017). Nevertheless, an ALJ should

consider evidence from “other sources,” such as social workers, on important issues like

the severity of an impairment and any related functional effects. See SSR 06-3p, 2006



                                             13
WL 2329939 (S.S.A. Aug. 9, 2006). An ALJ may not disregard opinion evidence from

an “other source” solely because it was not authored by an acceptable medical source.

See Canales v. Comm'r of Soc. Sec., 698 F.Supp.2d 335, 344 (E.D.N.Y. 2010) (holding

that ALJ erred in disregarding opinion of social worker simply because it was the

opinion of an “other source,” and “not on account of its content or whether it conformed

with the other evidence in the record”).

       First, although the ALJ noted Ms. Richards was a social worker and not an

acceptable medical source, he did not reject her statement based on that alone. (T.

23.) Second, in his discussion of Ms. Richards statement the ALJ did not cite specific

evidence in the record of inconsistencies; however, the ALJ’s reasoning can be easily

gleaned from the record. See Cichocki v. Astrue, 729 F.3d 172, 178 n.3 (2d Cir. 2013)

(quoting Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir.1983)) (“An ALJ is not

required to discuss in depth every piece of evidence contained in the record, so long

[as] the evidence of record permits the Court to glean the rationale of an ALJ’s

decision.”).

       After the ALJ outlined and weighed Ms. Richards’s statement, he proceeded to

discuss Plaintiff’s ability to perform the basic demands of mental work and provided

specific citations to the record to support his conclusions. (T. 23.) For example, the ALJ

noted Plaintiff’s:

       poor concentration and focus at examinations, history of marijuana use,
       motor restlessness, fatigue and racing thoughts, but average cognitive
       functioning, coherent and goal directed thought processes, and ability to
       remember three out of three objects immediately and after a delay recite
       digits forwards and backwards, perform one and two-step calculations and
       perform serial subtraction exercises limits him to performing simple, routine,
       and repetitive tasks, making simple work-related decisions and working in
       an environment where change in minimal as he does not possess the

                                            14
       mental capacity and stress tolerance levels to handle complex, novel or fast
       paced tasks during the course of a normal workday due [to his mental
       impairments.]

(T. 23, citing 248-249, 252, 262, 269-270, 274, 276, 279-280, 282, 327.) The ALJ

provided a similar analysis of Plaintiff’s ability to perform the social demands of work.

(T. 23-24.) Therefore, contrary to Plaintiff’s assertion, the ALJ cited specific evidence in

the record to support his determination that Plaintiff’s mental functioning was not as

limited as Ms. Richards opined.

       In addition, the record contained an examination and medical source statement

from consultative examiner Susan Santarpia, Ph.D. (T. 260-264.) Dr. Santarpia opined

Plaintiff was able to follow and understand simple directions and instructions, perform

simple tasks independently, maintain attention and concentration, maintain a regular

schedule, and appropriately deal with stress within normal limits. (T. 263.) She further

opined Plaintiff had “mild to moderate impairment” in learning new tasks, performing

complex tasks independently, making appropriate decisions, and relating adequately

with others. (Id.) Non-examining State agency medical consultant, Dr. Juriga reviewed

the record in 2015 and opined Plaintiff was capable of performing “simple tasks.” (T.

79.) Dr. Juriga further opined Plaintiff’s ability to deal with co-workers and the public

“would be somewhat reduced, but adequate to handle only brief and superficial contact”

and his “ability to tolerate and respond appropriately to supervision would be reduced,

but adequate to handle ordinary levels of supervision in the customary work settings.”

(T. 79.)

       The ALJ afforded the opinions of Drs. Santarpia and Juriga “partial weight” due to

their consistency with Plaintiff’s treatment and response to treatment. (T. 23.) The



                                             15
ALJ’s RFC, limiting Plaintiff to no contact with general public, contained greater social

restrictions than opined by Drs. Santarpia and Juriga. (T. 19.) Overall, the ALJ did not

err in his assessment of Ms. Richards’s statement and the ALJ’s RFC determination

was supported by substantial evidence in the record, namely the medical opinions of

Drs. Santarpia and Juriga and other objective evidence in the record.

ACCORDINGLY, it is

          ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 9) is

DENIED; and it is further

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 12)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          December 26, 2019




                                             16
